Title: From George Washington to Burgess Ball, 16 March 1794
From: Washington, George
To: Ball, Burgess


          
            Dear Sir,
            Philadelphia 16th March 1794
          
          At length your clover-seed, and chocolate Nut shells, are on Ship board for Alexandria;
            consigned to the care of Colo. Gilpin. The Vessel was to have sailed this day, but
            whether she is gone, or not, I am unable to say—she has been going every day for ten days, but I would not put your things nor my own Seeds
            on board until the last moment, lest they should get heated in the
            hold. yesterday they were embarked. It is to be regretted no opportunity offered sooner,
            but this is the first since I came to the City.
          The three bushels of clover seed, and freight of it to Alexandria (which is paid here)
            stands in Twenty three dollars—The Nut shells Fanny will accept as a present.
          I would thank you for causing the enclosed to be set up in Leesburgh; and if you chuse
            to send a Mare to either of the Jacks you are welcome or to the Horse. The family here join in love to you & Mrs Ball and I am—Dear Sir,
            Your Affectionate Servt
          
            Go: Washington
          
        